DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5593527 to Schomaker et al. (Schomaker) – cited in the 7/28/2021 IDS.

With regard to claim 11, Schomaker discloses a single layer hose (as shown in cross section of fig. 6) comprising: 
a woven tubular mesh (3/4, fig. 6, column 4, lines 16-17) having a warp yarn (3, fig. 6, column 4, lines 16-17) with a stated thickness (as shown in fig. 6 the warp yarn 3 has a thickness) and a filler yarn (4, fig. 6, column 4, lines 16-17) with a thickness (shown in fig. 6), said warp and filler yarns woven in a pattern to produce a nominal height and a gap area in the woven tubular mesh (as shown in fig. 6 the weave pattern has nominal height and a gap area); 
a thermoplastic polymer (9, fig. 6, column 5, lines 17-18) extruded through the woven mesh to completely fill the gap area along the nominal height throughout the woven tubular mesh (shown in fig. 6, described at column 5, lines 53-54 “where polyurethane 9 is extruded onto, into and through the inner jacket”); and 
wherein the woven tubular mesh has a height-to-area aspect ratio for thermoplastic pillars penetrating the woven tubular mesh that is less than 35 when a filler yarn angle is at 30° or less than 45 when a filler yarn angle is at 45 (not disclosed).  
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the single layer hose of Schomaker wherein the woven tubular mesh has a height-to-area aspect ratio for thermoplastic pillars penetrating the woven tubular mesh that is less than 35 when a filler yarn angle is at 30° or less than 45 when a filler yarn angle is at 45, as a matter of routine experimentation and design choice, in order to provide a hose with desired strength and durability for a specific application and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).  It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker, and applicant places no criticality on the claimed ratio, given the various ratios disclosed as ideal ranges (Applicant’s Specification, paragraph 0036).
	
With regard to claim 12, Schomaker discloses the hose of claim 11 as set forth above, but does not further disclose wherein the woven tubular mesh has a height-to-area aspect ratio for thermoplastic penetrating the woven tubular mesh that is between 14 and 32 when a filler yarn angle is at 30° or between 16 and 38 when a filler yarn angle is at 45°.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker with a mesh having a height to area aspect ratio between 14 and 32 when a filler yarn angle is at 30° or between 16 and 38 when a filler yarn angle is at 45° as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for a specific application, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker, and applicant places no criticality on the claimed ratio, given the various ratios disclosed as ideal ranges (Applicant’s Specification, paragraph 0036).

With regard to claim 13, Schomaker discloses the hose of claim 11 as set forth above, and further discloses wherein the thermoplastic polymer consists essentially of thermoplastic polyurethane (column 3, lines 1-3) and/or thermoplastic vulcanizate.  

With regard to claim 14, Schomaker disclose the hose of claim 11 as set forth above, but fails to disclose wherein the hose has a continuous length of at least 300 feet and an inner diameter of at least 4.5 inches when the hose is in use.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker with a continuous length of at least 300 feet and an inner diameter of at least 4.5 inches when the hose is in use, as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for an application requiring the delivery of fluid from a source to a destination that is 250 feet away, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker.  Applicant does not place criticality on the length and diameter dimensions as noted in paragraphs 0059-0060.

With regard to claim 15, Schomaker discloses the hose of claim 14 as set forth above, and further discloses wherein the continuous length is less than or equal to 1,320 feet and the inner diameter is less than or equal to 16 inches. The modified hose of Schomaker set forth in the rejection of claim 14 is 300 feet long and 4.5 inches in diameter.  

With regard to claims 16 and 17, Schomaker discloses the hose of claim 11 as set forth above, but fails to further disclose wherein the hose has tensile strength greater than 75,000 pounds (claim 16) and wherein the hose has tensile strength between 100,000 and 200,000 pounds (claim 17).  
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker with a tensile strength greater than 75,000 pounds and between 100,000 and 200,000 pounds as a matter of routine experimentation and design choice since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker, and applicant places no criticality on the claimed tensile strength ranges (Applicant’s Specification, paragraph 0050).

With regard to claim 18, Schomaker discloses the hose of claim 11 as set forth above, but does not further disclose wherein the hose has a bending radius of at least 90 degrees without kinking or permanently deforming the woven tubular mesh or the thermoplastic polymer.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker with a bending radius of at least 90 degrees without kinking or permanently deforming the woven tubular mesh or the thermoplastic polymer as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for a specific application, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker, and applicant appears to place no criticality on the claimed bending radius (Applicant’s Specification, paragraph 0059).

With regard to claim 20, Schomaker discloses the hose of claim 11 as set forth above, but fails to disclose wherein the hose possesses a tensile ratio of at least 2 to 1.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker with a tensile ratio of at least 2 to 1 as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for a specific application, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker, and applicant appears to place no criticality on the claimed ratio (Applicant’s Specification, paragraph 0059 “preferably at least a tensile ratio of at least 2 to 1”).

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5593527 to Schomaker et al. (Schomaker) in view of United States Patent Application Publication No. 2008/0072984 A1 to Branch et al. (Branch) – cited in the 7/28/2021 IDS.
Branch discloses a flexible hose (Branch, title, abstract), an analogous field of endeavor as Schomaker.

With regard to claim 1, Schomaker discloses a single layer, flexible hose (Schomaker, abstract, title) consisting of a woven tubular mesh (3/4, fig. 6, column 4, lines 16-17) including aramid fibers (not disclosed) encased within a thermoplastic polymer (9, fig. 6, column 5, lines 17-18)  and wherein the hose possesses a tensile ratio of at least 2 to 1 (not disclosed).  
	Branch discloses a hose (11, Branch, fig. 1, paragraph 0016) having aramid fibers (14, fig. 1, paragraph 0016).  It would have been obvious to one having ordinary skill in the art at the time of filing to use aramid fibers as taught by Branch in the hose of Schomaker, in order to provide enhanced strength and durability to the hose. 
	The Schomaker in view of Branch hose fails to disclose a tensile ratio of at least 2 to 1. 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker in view of Branch with a tensile ratio of at least 2 to 1 as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for a specific application, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed ratio will perform differently than the device of Schomaker in view of Branch, and applicant appears to place no criticality on the claimed ratio (Applicant’s Specification, paragraph 0059 “preferably at least a tensile ratio of at least 2 to 1”).

With regard to claim 2, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, and Branch further discloses wherein the woven tubular mesh consists essentially of para-aramid fibers (Branch, paragraph 0017).  

With regard to claim 3, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, and Schomaker further discloses wherein the thermoplastic polymer is thermoplastic polyurethane (Schomaker, column 3, lines 1-3) and/or thermoplastic vulcanizate.  

With regard to claim 4, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, but fails to disclose wherein the hose has a continuous length of at least 300 feet and a diameter of at least 4.5 inches when the hose is in use.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker in view of Branch with a continuous length of at least 300 feet and an inner diameter of at least 4.5 inches when the hose is in use, as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for an application requiring the delivery of fluid from a source to a destination that is 250 feet away, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker in view of Branch.  Applicant does not place criticality on the length and diameter dimensions as noted in paragraphs 0059-0060.

With regard to claim 5, Schomaker in view Branch discloses the hose of claim 4 as set forth above, and further discloses wherein the continuous length is less than or equal to 1,320 feet and the inner diameter is less than or equal to 16 inches (the hose contemplated by the rejection of claim 4 is 300 feet long and 4.5 inches in diameter. 300<1320 and 4.5<16).  

With regard to claims 6 and 7, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, but fails to further disclose wherein the hose has tensile strength greater than 75,000 pounds (claim 6) and wherein the hose has tensile strength between 100,000 and 200,000 pounds (claim 7).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker in view of Branch with a tensile strength greater than 75,000 pounds and between 100,000 and 200,000 pounds as a matter of routine experimentation and design choice since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker in view of Branch, and applicant places no criticality on the claimed tensile strength ranges (Applicant’s Specification, paragraph 0050).

With regard to claim 8, Schomaker in view of Branch discloses the hose of claim1 as set forth above, and Schomaker further discloses wherein the thermoplastic polymer is extruded through the woven tubular mesh so as to create contiguous layer of the thermoplastic polymer on both of inner and outer facings of the woven tubular mesh (Schomaker, column 3, lines 1-3).  

With regard to claim 9, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, but fails to further discloses wherein the hose has a bending radius of at least 90 degrees without kinking or permanently deforming the woven tubular mesh or the thermoplastic polymer.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Schomaker in view of Branch with a bending radius of at least 90 degrees without kinking or permanently deforming the woven tubular mesh or the thermoplastic polymer as a matter of routine experimentation and design choice to provide a hose with desired strength and durability for a specific application, and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker in view of Branch, and applicant appears to place no criticality on the claimed bending radius (Applicant’s Specification, paragraph 0059).

With regard to claim 10, Schomaker in view of Branch discloses the hose of claim 1 as set forth above, but fails to further discloses wherein a height-to-area aspect ratio for thermoplastic pillars penetrating the woven tubular mesh is less than 35 when a filler yarn angle is at 30° or less than 40 when a filler yarn angle is at 45.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the single layer hose of Schomaker in view of Branch wherein the woven tubular mesh has a height-to-area aspect ratio for thermoplastic pillars penetrating the woven tubular mesh that is less than 35 when a filler yarn angle is at 30° or less than 45 when a filler yarn angle is at 45, as a matter of routine experimentation and design choice, in order to provide a hose with desired strength and durability for a specific application and since it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).  It does not appear that the claimed device having the claimed dimensions will perform differently than the device of Schomaker in view of Branch, and applicant places no criticality on the claimed ratio, given the various ratios disclosed as ideal ranges (Applicant’s Specification, paragraph 0036).

With regard to claim 19, Schomaker discloses the hose of claim 11 as set forth above, but fails to further disclose wherein the warp and filler yarns each consist essentially of aramid fibers.  
	Branch discloses a hose (11, Branch, fig. 1, paragraph 0016) having aramid fibers (14, fig. 1, paragraph 0016).  It would have been obvious to one having ordinary skill in the art at the time of filing to use aramid fibers as taught by Branch in the hose of Schomaker, in order to provide enhanced strength and durability to the hose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753